DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending in this application. Claims 6-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021. Claims 1-5 are examined in this communication. This communication is the first action on the merits. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed with this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2015/0114596 A1 to Rohde in view of US Patent Publication Number 2019/0323730 A1 to Bang.

A) As per Claim 1, Rohde teaches a terminal unit (Rohde: Figure 7), comprising: 
a primary air chamber (Rohde: Figure 7, Item 14) configured to receive primary air; 
an induced air chamber (Rohde: Figure 7, Item 15) configured to receive secondary air; 
a heating coil (Rohde: Figure 7, Item 34) disposed in the induced air chamber, wherein: 
the heating coil does not receive the primary air (Rohde: Figure 7, Item 34 does not heat air in Item 14); and 
a fan disposed in the induced air chamber (Rohde: Figure 7, Item 22), wherein the fan is configured to blow the secondary air received via the induced air chamber toward the heating coil and the heating coil is configured to heat the secondary air.
Rohde does not explicitly teach that the heating coil is removable from the induced air chamber without disassembling at least a portion of the induced air chamber.
However, Bang teaches a heat exchanger is removable from an air chamber without disassembling at least a portion of the air chamber (Bang: best shown in Figure 6, heater coil 46 is removed from chamber by only opening door 71).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rohde by making the heat exchanger removable with total disassembly of the air chamber, as taught by Bang, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rohde with these aforementioned teachings of Bang with the motivation of easier access for maintenance to prolong the life of the system.

B) As per Claim 2, Rohde in view of Bang teaches a damper in the primary air chamber configured to regulate a flow of the primary air through the primary air chamber (Rohde: Figure 7, Item 14a & 14b).

.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohde in view of Bang as applied to claim 2 above, and further in view of US Patent Publication Number 2020/0292197 A1 to Wilson.

A) As per Claim 3, Rohde in view of Bang teaches a controller, the controller configured to: receive one or more control signals; and control at least one of the damper, the heating coil, or the fan in response to the one or more control signals (Rohde: Figure 6, controller C30 gets signals from temperature sensors T and controls everything in the system from that).
Rohde in view of Bang does not explicitly teach that the controller includes a memory, communications circuit and one or more processors communicatively coupled with the memory and the communications circuit.
However, Wilson teaches a controller includes a memory, communications circuit and one or more processors communicatively coupled with the memory and the communications circuit (Wilson: Figure 1, controller 64 with processor 66, memory 68 & communications 70).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rohde in view of Bang by having one or more processors, with a memory and communications circuit, as taught by Wilson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rohde in view of Bang with these aforementioned teachings of Wilson since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the controller of Wilson for the Controller of Rohde in view of Bang. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762